Case 5:20-cv-10865-JEL-APP ECF No. 19 filed 10/24/20   PageID.65   Page 1 of 4




               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


Robert Lee Anderson,

                       Plaintiff,      Case No. 20-10865

v.                                     Judith E. Levy
                                       United States District Judge
Family Dollar Stores of Michigan,
LLC,                                   Mag. Judge Anthony P. Patti

                       Defendant.

________________________________/

    ORDER GRANTING MOTION TO COMPEL RECORD
  PRODUCTION AND ORDER FOR DR. MICHAEL WIND TO
    SHOW CAUSE WHY HE SHOULD NOT BE HELD IN
CONTEMPT FOR FAILING TO COMPLY WITH SUBPOENA [17]

     This is a premises liability case in which Plaintiff Robert Lee

Anderson seeks monetary damages from Defendant Family Dollar Store

of Michigan, LLC, after allegedly sustaining injuries from slipping and

falling on liquid detergent in the store. (ECF No. 1.) Before the Court is

Defendant’s unopposed motion requesting that the Court compel record

production from Plaintiff’s physician Dr. Michael Wind and/or require

that Dr. Wind show cause why he should not be held in contempt for
Case 5:20-cv-10865-JEL-APP ECF No. 19 filed 10/24/20   PageID.66   Page 2 of 4




failing to comply with the subpoena. (ECF No. 17.) For the reasons below,

the Court GRANTS this motion.

     On or about August 18, 2020, Defendant requested a number of

records from Dr. Wind via subpoena to his records custodian at 13350 24

Mile Road #700, Shelby Township, Michigan 48315. (Id. at PageID.53.)

In accordance with Plaintiff’s consent for release of medical information,

Defendant requested Plaintiff’s

     [e]ntire medical file, including but not limited to any and all
     records, correspondence to and from the consulting and
     treating physicians, files, memoranda, handwritten notes,
     history and physical reports, and all medication/prescription
     records, any and all x-ray, CT scans, MRI’s, PET scans and all
     such items may be stored in a computer database or otherwise
     in electronic form relating to examination, diagnosis, or
     treatment.

(Id. at PageID.57.) Defendant attests that it has not received the

requested records, despite numerous attempts to contact the custodian

by phone and email between August 18, 2020 and October 9, 2020. (Id.

at PageID.61-62.) Discovery is scheduled to close on November 13, 2020,

and Defendant attests that it needs the records for cross-examination

and for expert consultation. (Id. at PageID.17.)
Case 5:20-cv-10865-JEL-APP ECF No. 19 filed 10/24/20   PageID.67   Page 3 of 4




      Parties are entitled to discovery “regarding any nonprivileged

matter that is relevant to any party’s claim or defense and proportional

to the needs of the case.” Fed. R. Civ. P. 26(b)(1). After receiving a request

for production of documents, a party has thirty days to respond with

answers or objections. Fed. R. Civ. P. 34(b)(2)(A). If a party fails to

respond to a proper Rule 34 document request, the Court may compel

document production. Fed. R. Civ. Pd. 37(a)(3)(B)(iv).

      Defendant’s production request is proper. The records description

above falls within the Rule 34 allowance of “any designated documents

or electronically stored information . . . stored in any medium from which

information can be obtained,” Fed. R. Civ. P. 34(a)(1)(A), and this request

for medical information from Plaintiff’s treating physician is relevant in

light of the medical damages at issue in this case. Fed. R. Civ. P. 26(b)(1).

      Accordingly, Dr. Wind is ORDERED to fully comply with

Defendant’s August 18, 2020 records production request by Wednesday,

November 4, 2020. Alternatively, Dr. Wind is ORDERED to show cause

by this date why he should not be held in contempt for failure to comply.

      Failure to comply with this Order may result in sanctions pursuant

to Federal Rule of Civil Procedure 37.
Case 5:20-cv-10865-JEL-APP ECF No. 19 filed 10/24/20   PageID.68   Page 4 of 4




     IT IS SO ORDERED.

Dated: October 24, 2020                 s/Judith E. Levy
Ann Arbor, Michigan                     JUDITH E. LEVY
                                        United States District Judge




                    CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on October 24, 2020.
                                        s/William Barkholz
                                        WILLIAM BARKHOLZ
                                        Case Manager
